DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 11 October 2018, has been entered in full. The amendment, filed 05 November 2018, has been entered in full. Claims 1-27 are canceled. New claims 28-54 are added. The amendment, filed 08 February 2021, has been entered in full. Claims 49-54 are canceled. New claims 55-63 are added. 
Applicant’s election without traverse of Group I  (claims 28-48) and species election of HCDR2 of SEQ ID NO: 16; HCDR3 of SEQ ID NO:20; heavy chain variable domain of SEQ ID NO:30, SEQ ID NO:28 and SEQ ID NO:27; light chain variable domain of SEQ ID NO:33, SEQ ID NO:32 and SEQ ID NO:31; immune checkpoint blockers/activators of adaptive immune cells "anti-PDLl," "anti-PDl," and "anti-4-1-BB"; and the disease to be prevented/treated of cancer, an infectious disease and fibrosis,  in the reply filed on 08 February 2021 is acknowledged. 
Applicant states that new claims 55-63, which remove the element “antigen-binding fragment,” correspond to the elected Group I claims. 
The Election was made without traverse in the reply filed on 08 February 2021. Claims 28-48, 55-63 are under examination. 
MATTER OF RECORD
The elected species of SEQ ID NOs are free of the art. The remaining SEQ ID 


			Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
	
Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 11/21/18 and 7/2/20) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
The following references not considered by the Examiner for the following reasons: The references are missing page numbers. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11A and 11B; 14A and 14B; 18A, 18B and 18C; 19A and 19B; 20A and 20B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the acronym “SIRPa”, which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite.
Amending the claim to recite “An anti-human signal regulatory protein alpha (SIRPa) antibody..”, would be remedial. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-48 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The specification teaches that the present invention provides new anti-SIRPa antibodies able to specifically decrease the interaction between SIRPa and CD47 without affecting the interaction between SIRPg and CD47. The specification teaches signal regulatory protein alpha or SIRPa (also designated as SIRPa, CD172a or SHPS-1), is expressed on monocytes, most subpopulations of tissue macrophages, granulocytes, subsets of dendritic cells in lymphoid tissues, some bone marrow progenitor cells, and to varying levels on neurons. The interaction of SIRPa, expressed by myeloid cells, with the ubiquitous receptor CD47 is an important immune checkpoint of the innate response, involved in the regulation of myeloid functions. The specification teaches SIRPa interaction with CD47 is largely described and provides a down regulatory signal that inhibits host cell phagocytosis. The SIRPa/CD47 pathway is subject to different pharmaceutical developments to enhance macrophages phagocytosis (pages 1 and 2). 
The specification teaches the variable heavy and variable light CDRs and the heavy and light chains (pages 16-21). Table 1 teaches the SEQ ID NOs: of the heavy chain variable domain and light chain variable domain of the antibodies according to the invention (pages 20-21).  Table 2 teaches the name of the antibody and the combination of heavy chain variable domain and light chain variable domain that make up the particular antibody (page 21). 
The specification teaches that the instant antibody (or antigen-binding fragment thereof) can be combined with a second therapeutic agent such as chemotherapeutic agents, radiotherapy agents, immunotherapeutic agents, cell therapy agents, antibiotics 
The specification teaches that numerous immune checkpoint blocker or activator are known in the art. In the context of the invention, examples of immune checkpoint blockers or activators of adaptive immune cells (B or T lymphocytes) that could be useful are anti-PDLl, anti-PDl, anti-CTLA4, anti-CD137, anti-CD2, anti-10 CD28, anti-CD40, anti-HVEM, anti-BTLA, anti-CD160, anti-TIGIT, anti-TIM-1/3, anti-LAG-3, anti-2B4, and anti-OX40, anti-CD40 agonist, CD40-L, TLR agonists, anti-ICOS, ICOS-L and B-cell receptor agonists, in particular anti-PDLl, anti-PDl, anti-CD137 (page 40). 
The Examples teach antibody "18D5" (or "m18D5") corresponds to the mouse antibody 18D5, the chimeric antibody corresponds to the chimeric mouse/human 18D5 antibody, and the antibodies "HALA, HALB, HBLA, HBLB, HCLA, HCLB, HELA, HE LB, HFLA, HFLB, HEFLA and HEFLB" correspond to specific humanized 18D5 variants. The antibodies 6G10 and 12D7 belong to the Applicant (page 60). The Examples teach the binding assays of the different anti-SIRPa antibodies on SIRPa as measured by ELISA and binding of anti-SIRPa antibodies on human monocytes. The Examples teach the anti-SIRPa antibodies, in particular HFLA, HFLB, HEFLA and HEFLB, have an antagonist 
Regarding, in vivo effects: Example 16 teaches the anti-tumor effects in mice. Four days after tumor injection, anti-4-1BB monoclonal antibody (3H3) was injected two times at d4 and d8 after Hepa1.6 cells (Hepato-carcinoma cells, HCC) injection intraperitoneally. The anti-PDLl monoclonal antibody was injected twice a week during 4 weeks intraperitoneally. The antagonistic anti-SIRPa antibody (P84) was injected three time a week during four weeks intraperitoneally. The specification teaches the anti-SIRPa antibody alone significantly prolongs survival in a fraction of mice (28%). The specification teaches that in combination with anti-4-1BB or anti-PDLl antibodies, anti-SIRPa antibody allows a very high response rate of mice surviving even after treatment withdrawal. Example 20 teaches the effects of the growth of a tumor in a mammary carcinoma model. The specification teaches 4T1 cells were injected in the mammary gland. Anti-SIRPa antibody (P84) or a control antibody was injected three time a week during four weeks intraperitoneally.  The specification teaches anti-SIRPa antibody significantly reduces the growth of the tumor in the mammary carcinoma model as compared to a control antibody.
The specification is not enabling for the following reasons:
1.  The Examples teach administering anti-SIRPa antibody (P84) to the animal models. However, the structure of this particular antibody is unclear.  The instant specification teaches the CDRs, the heavy and light chains, the name of the antibody and the combination of heavy chain variable domain and light chain variable domain that make up the various anti-human SIRPa antibodies (pages 16-21, Table 1 and Table 2).
The Examiner does not see where the structure of anti-SIRPa antibody (P84) is taught. It is unclear how anti-SIRPa antibody (P84) related structurally to the anti-human SIRP antibody or antigen-binding fragment thereof currently claimed. 
The skilled artisan would not know how to make the anti-SIRPa antibody (P84) to administer to the patient/subject.  It would require undue experimentation and an undue burden to randomly screen unidentified antibodies for the activity documented in the animal models.  
2. The instant specification teaches hepato-carcinoma cells injected into mice and the use of a mammary carcinoma model. While these particular animal models would be predictive of treating a tumor or reducing the growth of a tumor, it would not be predictive of treating all types of cancers, infectious diseases, chronic inflammatory diseases, auto-immune diseases, neurologic diseases, brain injuries, nerve injuries, a polycythemia, a hemochromatosis, trauma, septic shock, chronic infectious diseases, fibrosis, atherosclerosis, obesity, type II diabetes and/or a transplant dysfunction.
Justice et al. discuss various animal models (Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016). Justice et al. state, “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics 
Cancer can encompass diverse cancers such as brain cancer, colon cancer or leukemia. The specification and the references of record fail to teach that the employed animal models would be predictive of any type of cancer. For example, Wakabayashi et al. employ the use of a bone cancer animal model made by injecting B16 melanoma cells into the left heart ventricle of mice (page 76). Wakabayashi et al. teach that in order to better understand the development of bone metastatic, an appropriate animal model had to be developed (Prevention of metastasis by a polyamine synthesis inhibitor in an animal bone metastasis model. Oncology, 59:75-80, 2000). 
Regarding fibrosis, Türkbeyler et al., teach the use of a rat model of lung fibrosis (i.e. bleomycin-induced lung fibrosis) to discern the action of palosuran as a therapeutic 
 Regarding type II diabetes, Reuter teaches that the high fat fed mouse is known as the DIO C57BL/6J mouse animal model. Reuter teaches that in addition to obesity, typical features developed by the C57BL/6J mouse on a high fat diet are gradually worsening insulin resistance, glucose intolerance, mild to modest hyperglycemia, dyslipidemia and hypertension. Reuter teaches that the DIO C57BL/6J mouse also suffers from islet dysfunction. Reuter teaches that the DIO mouse animal model is suitable for anti-diabetic potential therapies (page 4, Table I and page 5, 2nd column). (Diet-induced models for obesity and type 2 diabetes. Drug Discovery Today: Disease Models, Vol. 4/1:3-8; 2007)
3.   “Prevention” is not a relative term, it is total. The specification is not enabled for a method of preventing or stopping any of the listed diseases.  A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time.  It could not be predicted that administering the claimed antibody or antigen-binding fragment thereof would completely a disease from ever occurring.
Due to the inherent unpredictability and the large quantity of experimentation necessary to show that the onset of the claimed diseases has been prevented; the large quantity of experimentation necessary to generate anti-human SIRPa antibodies and 
	
	
	
Claim objection	
Claims 29-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter 
	Claims 55-62 are allowed.




						Conclusion
Claims 28, 45-48 and 63 are rejected.
Claims 29-44 are objected to
					Claims 55-62 are allowed.	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/10/2021